Citation Nr: 9916585	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to service-connected gunshot wound to the 
left thigh, Muscle Group XIII.

2.  Entitlement to an increased rating for service-connected 
gunshot wound to the left thigh, Muscle Group XIII, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran had active duty service from May 1949 to August 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied a claim of entitlement 
to an increased rating for service-connected gunshot wound to 
the left thigh, Muscle Group XIII, evaluated as 40 percent 
disabling, and granted service connection for a wound scar, 
medial aspect of the left thigh as secondary to service-
connected disability of gunshot wound, left thigh, evaluated 
as 10 percent disabling.

The veteran has raised the issue of entitlement to an 
increased rating for service-connected post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.  This 
issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.

The veteran has insisted that his claim includes a disability 
rating for his left knee impairment.  The issue is also 
raised in the record.  The Board considers the issue to be an 
integral part of the veteran's claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A VA physician has stated that it is at least as likely 
as not that the veteran's degenerative joint disease of the 
left knee is secondary to his service-connected gunshot wound 
to the left thigh, Muscle Group XIII.

3.  The veteran's service-connected gunshot wound to the left 
thigh, Muscle Group XIII, is productive of a severe 
disability; there is no evidence of left knee ankylosis.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was caused by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.310 (1998).

2.  The criteria for a rating in excess of 40 percent for 
service-connected gunshot wound to the left thigh, Muscle 
Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.55, 4.56, 4.73, Diagnostic 
Code 5313 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-Left Knee

The Board initially notes that in February 1998, the RO 
received a claim from the veteran in which he stated, "I 
request that my left knee be added to my service connected 
disabilities."  He further asserted that he had weakness in 
his left knee which occasionally caused him to fall, and that 
his left knee occasionally "locked up."  

In August 1998, the RO denied claims of entitlement to an 
increased evaluation for service-connected gunshot wound to 
the left thigh, Muscle Group XIII, evaluated as 40 percent 
disabling, and granted service connection for a wound scar, 
medial aspect of the left thigh as secondary to service-
connected disability of gunshot wound, left thigh.  The RO 
did not specifically address the veteran's claim for a left 
knee disorder.  In the veteran's notice of disagreement, 
received in September 1998, he stated that he disagreed with 
the decision "that did not award service connection for my 
left knee condition."  Similar notations were made in the 
veteran's substantive appeal, received in October 1998, and 
the veteran's representative raised the issue in an April 
1999 informal brief.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that pursuant to 38 C.F.R. § 20.202, and the duty to 
assist under 38 U.S.C.A. § 5107, the Board is required to 
review all issues which are reasonably raised from a liberal 
interpretation of the appellant's substantive appeal.  Meyers 
v. Derwinski, 1 Vet.  App. 127 (1991); EF v. Derwinski, 1 
Vet.  App. 324 (1991).  In this case, the Board is of the 
opinion that the record is specific enough to find that a 
claim for entitlement to service connection for a left knee 
disorder secondary to service-connected gunshot wound to the 
left thigh, Muscle Group XIII, has been reasonably raised. 

The Board initially finds that the veteran's claim of 
entitlement to service connection for a left knee disorder is 
plausible and capable of substantiation and is thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (1998); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).

The veteran's service medical records show that the veteran 
sustained a gunshot wound to the left thigh while fighting in 
Korea in April 1951.  He has been granted service-connected 
for gunshot wound to the left thigh, Muscle Group XIII.  This 
disability has been evaluated as 40 percent disabling since 
September 1957.

VA outpatient reports show that the veteran has been 
diagnosed with degenerative joint disease of the left knee 
since at least 1994.  Review of a June 1998 VA muscles 
examination shows that the veteran's gait was noted to be 
antalgic, and that he favored his left lower extremity.  The 
examiner indicated that there was significant tissue loss.  
The left thigh was about six centimeters less in 
circumference than the right.  Diminished left lower 
extremity endurance and strength, and an abnormal range of 
motion in the left knee, were noted.  The left knee had 
effusion and crepitus.  An accompanying X-ray report contains 
an impression of osteoarthritis with chondrocalcinosis of the 
left knee.  The impression in the examination report was 
gunshot wound left thigh with muscle and tissue loss, skin 
hypersensitivity, weakness and degenerative joint disease of 
the left knee.  A written notation of a healed, malunited 
fracture of the left femur also appears.  The examiner stated 
that it is at least as likely as not that the veteran's left 
knee condition was secondary to his service-connected gunshot 
wound to the left thigh, Muscle Group XIII, citing the 
veteran's history of prolonged immobility, history of limp, 
muscle loss, weakness, limited range of left knee motion, and 
the lack of similar findings for the right knee.

The evidence shows that the veteran received a gunshot wound 
to the left thigh in April 1951, and that a VA physician has 
stated that it is at least as likely as not that the 
veteran's left knee condition was secondary to his service-
connected gunshot wound to the left thigh, Muscle Group XIII.  
The final impression was degenerative joint disease of the 
left knee.  The examiner's conclusion is accompanied by a 
rationalized explanation, and there is no record of an 
intercurrent left knee injury.  Based on the foregoing, the 
Board finds that service connection for degenerative joint 
disease of the left knee is warranted, and that entitlement 
to service connection for degenerative joint disease of the 
left knee is therefore granted.  The RO will assign a 
disability rating for the knee impairment, subject to the 
veteran's right to appeal if he disagrees with it.  





II.  Gunshot Wound to the Left Thigh, Muscle Group XIII

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
gunshot wound to the left thigh, Muscle Group XIII, is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Moreover, after reviewing the report of VA examination in 
June 1998, the Board finds that this report, and the other 
evidence of record, collectively allows for proper review of 
the veteran's claim and that no useful purpose would be 
served by remanding the veteran's claim for further 
development. 
            
The veteran's service medical records reflect that in April 
1951, he sustained a gunshot wound to the left thigh at the 
junction of the middle and upper thirds which resulted in a 
FCC (fracture compound comminuted) of the left femur at the 
middle third.  It was indicated that there was no artery or 
nerve involvement.

In November 1952, the veteran was granted service-connection 
for a gunshot wound to the left thigh, Muscle Group XIII, 
evaluated as 30 percent disabling.  In September 1957, his 
evaluation was increased to 40 percent.  Since the 40 percent 
evaluation has been in effect for more than 20 years, it is 
protected.  See 38 C.F.R.  § 3.951 (1998).

The Board first notes that the veteran's disability has been 
rated as an injury to Muscle Group XIII under 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5313., and that under DC 5313, 
the veteran's 40 percent rating is the maximum rating 
allowed.  The rating takes into consideration severe muscle 
injury that occurs when there also occurs a compound 
comminuted fracture Therefore, to the extent the veteran has 


raised a claim for an evaluation in excess of 40 percent 
under DC 5313, it must be denied.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  The record is devoid of allegations, or 
objective evidence, which indicate that the veteran's gunshot 
wound to the left thigh, Muscle Group XIII, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for degenerative joint disease of the left 
knee is granted, subject to provisions governing the payment 
of monetary benefits.

A rating in excess of 40 percent for gunshot wound to the 
left thigh, Muscle Group XIII, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

